Case 1:21-cv-10138-ADB Document1 Filed 01/27/21 Page 1of7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Nancy J. Hourigan, Case No.
Plaintiff,
VS.
>= 5B 2
ge cae —
International Association of Iron Workers; B Pe oO
Pension Benefit Guaranty Corporation; a S m
New York Life Retirement Plan Services; on N 2
Iron Workers District Council of New England Pension and Annuity Fund; So orm
zo = QG
Pad ae
Defendants. ine oD =
wg Oo
+ So mn

 

VERIFIED COMPLAINT WITH JURY TRIAL DEMAND

I. INTRODUCTION

This is a civil action by the Plaintiff, Nancy J. Hourigan, pro se, seeking past due and future
pension benefits due to her pursuant to the Qualified Domestic Relations Order under the Retirement
Act of 1984, Exhibit E, contained in the Judgment of Divorce, filed on August 06, 1999 in Plymouth

County, Commonwealth of Massachusetts, Justice Anna H. Doherty, Docket No. 98D1133-DV1.

Hf. JURISDICTION

1. The Court has diversity jurisdiction under 28 U.S.C. 1332(a) due to the fact that the Plaintiff
and Defendants, International Association of Iron Workers, Pension Benefit Guaranty
Corporation are citizens of different states and the matter in controversy is greater than

$75,000 for the individual plaintiff.
NO

Case 1:21-cv-10138-ADB Document1 Filed 01/27/21 Page 2 of 7

lil. PARTIES

. The Plaintiff, Nancy J. Hourigan, (“Nancy”), the widow of James P. Hourigan, the

deceased, 7 Blueberry Drive, Unit 1, Lakeville, MA, 02347.

. The Defendants, the International Association of Iron Workers, (““IAIW”), Eric Dean-

General President, Ron Piska-General Secretary, Kenneth “Bill” Dean-General
Treasurer, et al, 1750 New York Avenue, N.W., Washington DC, 20006.
Iron Workers District Council of New England, Pension and Annuity Fund, Veronica
Dyer-Fund Administrator, Patricia Powers-Annuity Pension Coordinator, Heather
Romeri-Fund Bookkeeper, Charles Wright-Compliance Officer, et al, 161 Granite
Avenue, Suite 2, Dorchester, MA 02124.

Iron Workers District Council of New England, Local 7, Shawn Nehiley-

Business Manager, 195 Old Colony Avenue, P.O. Box 7, South Boston, MA 02127,
Bernard Evers-District Council President, et al, 191 Old Colony Avenue, South Boston,
MA 02124.

Pension Benefit Guaranty Corporation, 1200 K Street, N.W., Washington, D.C. 20005.
New York Life Retirement Plan Services, 690 Canton Street, Westwood, MA 02090.
Thomas E. Broderick, Annuity and Pension Fund Administrator, (retired),

Iron Workers District Council of New England, Local 7, 161 Granite Avenue, Suite 2,

Dorchester, MA 02124.
Case 1:21-cv-10138-ADB Document1 Filed 01/27/21 Page 3 of 7

9.

10.

LH.

12.

13.

14.

IV. FACTS

On August 6, 1999, Justice Anna H. Doherty signed the Judgment of Divorce, of Nancy
J. Hourigan, Plaintiff, and husband of 30+ years, James P. Hourigan, Defendant, (life
long iron worker and pension fund contributor), Docket No. 98D1133-DV1, See
Exhibit A.
As part of the Order, Plaintiff's counsel, John E. Garland was directed by the Court to
draft a Qualified Domestic Relations Order (QDRO), under the Retirement Equity Act
of 1984, See Exhibit E.
The “QDRO”, drafted and filed with the Court, by Attorney John E. Garland, was
adopted by the Court and made part of the divorce decree, Exhibit F.
The QDRO, clearly and unambiguously directed the Iron Workers District Council of
New England Pension Fund to pay directly to Nancy J. Hourigan a 50% share of James
Hourigan's gross monthly pension from the Iron Workers District Council of New
England Pension fund. Such payments were to commence on or after the earliest date
that James Hourigan could elect to receive retirement benefits and will be payable
for the lifetime of Nancy Hourigan.
Furthermore, Iron Workers Pension Fund Administrator Thomas E. Broderick, of the
Iron Workers District Council of New England Pension and Welfare facilitated the
Agreement by which Husband, James P. Hourigan elected the “100% Husband and
Wife Option”, (referenced in Exhibit C), which entitles Nancy J. Hourigan to Pension
benefits of $1639. per month for her lifetime upon the death of James P. Hourigan.
Nancy Hourigan applied for pension benefits effective January, 2001, and received her
first payment on February 01, 2001 at a reduced rate of 56% due to her age at that time

being 50 years and 7 months, 3.
lan.

Case 1:21-cv-10138-ADB Document1 Filed 01/27/21 Page 4 of 7

15.

16,

17,

James Hourigan died on August 23, 2017.

According to the QDRO, Exhibit B, Nancy should have been receiving 50% benefits
from the time that Jimmy Hourigan retired in 2007 and the full pension amount of
$1639. beginning on August 23, 2017, the date of James Hourigan's death death.

The Defendant's have wrongfully, negligently and in bad faith, failed to pay

directly to Nancy J. Hourigan the benefits which are due to her from the pension
fund as detailed in the QDRO, in direct violation of the Retirement Equity Act of
1984, as amended, and even today, continue to deprive “Nancy”, of the retirement

benefit funds that are lawfully due to her pursuant to the Order of Judge Anna H.
Doherty.

18. The Qualified Domestic Relation Order entered pursuant to M.G.L. c. 208 s. 34

19.

20.

specifically states that the plan to which the Order applies is the Iron Workers

District Council of New England Pension Fund, see Exhibit B.

Breach of Contract

Item 7 of the QDRO specifically and unambiguously states that: the terms

and conditions of this Agreement, not relating to the minor children, shall thereafter
retain independent legal signifigance as a contract between the parties that is
forever binding upon the Husband, James Hourigan, Wife, Nancy J. Hourigan, and

their respective heirs, executors, administrators, assigns and other legal

representatives.

The Iron Workers District Council of New England Annuity and Pension Fund
4.
Case 1:21-cv-10138-ADB Document 1 Filed 01/27/21 Page 5 of 7

as Administrators have violated the terms of the contract as referenced in the

QDRO, signed by Judge Doherty, see Exhibit A and B.

Breach of Fiduciary Duty
21. On July 8, 1999, Judge Anna H. Doherty Ordered Plaintiff's, counsel to draft
a Qualified Domestic Relations Order (QDRO) which clearly and unambiguously
states that the Wife, “Nancy” is to receive a 50% share of James Hourigan's gross
monthly pension managed by the Iron Workers District Council of New
England Pension Fund.
22. The Iron Workers District Council of New England was directed to pay
Nancy Hourigan's share directly to “Nancy” and such payments were to
commence on or after the earliest date that James Hourigan could elect to receive
retirement benefits and would be payable for the lifetime of Nancy Hourigan.
23. Despite the Order issued by Judge Doherty, Nancy Hourigan was not notified by
the Iron Workers District Council nor did she ever receive the 50% that she was
in fact eligible to begin receiving directly from James P,. Hourigans pension
when he retired in April, 2007, nor has she received the $1639. payment from
the pension fund after his death on August 23, 2017.
24. In fact when Nancy Hourigan contacted the Local 7 Iron Workers Union
Council upon the death of James P. Hourigan, to inquire about the monthly
$1639. pension payments, she was treated very badly and hung up on by an
unknown woman, who prior to hanging up screamed, “THERE IS NO

MONEY!”
Case 1:21-cv-10138-ADB Document 1 Filed 01/27/21 Page 6 of 7

V. CLAIMS FOR RELIEF

25. The actions of the Defendant's, the International Association of Iron Workers,
Iron Workers District Council of New England, Iron Workers District Council
of New England Pension and Annuity Fund, The Pension Benefit Guaranty
Corporation, New York Life Retirement Plan Services, and Thomas E. Broderick,
et al, in denying and continuing to deny the benefits, due to the Plaintiff, Nancy J.
Hourigan from the pension fund as paid into by James P. Hourigan, ironworker,
for more than 40 years, and managed by the Iron Workers District Council of New
England is a clear breach of contract, breach of fiduciary duty and may even be
fraudulent in nature.
26. It is evident that the Iron Workers District Council of New England in collusion
with the International Association of Iron Workers, The Pension Benefit
Guaranty Corporation, New York Life Retirement Plan Services, and previous
Iron Workers Pension Fund Manager, Thomas E. Broderick, et al have
conspired and colluded to withhold 56% of the pension benefits that were due and
payable directly to Nancy J. Hourigan upon the retirement of James P. Hourigan in
2007 and to continue to withhold the $1639. monthly pension benefit currently due
upon the death of James P. Hourigan, August 23, 2017, and as Ordered by Judge

Doherty, Exhibit A and detailed in the QDRO, Exhibit B.
Case 1:21-cv-10138-ADB Document 1 Filed 01/27/21 Page 7 of 7

VI. RELIEF REQUESTED
WHEREFORE, Plaintiff requests that the Court grant the following relief;

A. Award compensatory damages to the Plaintiff as follows, (as of January, 2021, back-
pay 50% pension benefit, 7 years, 7 months = $88,406.50 and full pension benefit
due upon the death of James P. Hourigan, 3 years and 4 months= 65,650.., total
amount due as of January, 2021, $154,056. plus interest and costs as determined by
the Court, against the International Association of Iron Workers, the Iron Workers
District Council of New England Pension Fund, The Pension Benefit Guaranty

Corporation, New York Life Retirement Plan Services, and Thomas E. Broderick.

B. Award punitive damages in the amount of $154,056. against the International
Association of Iron Workers, the Iron Workers District Council of New England
Pension Fund, New York Life Retirement Plan Services, and Thomas E. Broderick.

C. Order the continued payment of $1639. per month, adjusted to reflect the actual
current value in 2021, said payment to continue until Nancy J. Hourigan's death as

stated in Exhibit C.

D. Grant such other Relief as it may appear that Plaintiff is entitled.

January 29, 2021

 

Lakeville, MA 02347
groy1875@gmail.com
